DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-17 are allowed.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner has considered various prior art documents, both those found through further searching, and those previously of record in the application.  Kitano et al. (U.S. Patent Application Publication 2016/0140517) discloses linked first and second identification information for users (see especially paragraphs 7-10 and 83).  Burgess et al. (U.S. Patent Application Publication 2008/0133471) discloses a communication system, including first and second databases with information regarding a registered user (Abstract; paragraphs 3, 8, 24, 26, 27, and 28).  Chen et al. (U.S. Patent Application Publication 2017/0272447) disclose a service processing method, in which a user registers on a server (see paragraphs 83-93).  The Japanese patent publication JP-2002-259804-A, for which Sun Corporation is the applicant, discloses an information providing device.  However, these and the other prior art references do not combine to disclose, teach, or reasonably suggest the specifics of the claimed invention. 
The Information Disclosure Statement of July 8, 2022 lists JP-2002-259804-A, and the accompanying document includes a copy of the Japanese publication, and an English translation of part, but not all, of specification of the Japanese publication.  Examiner, who does not read Japanese, has considered these.  Examiner has also obtained, from the website of the Japanese Patent Office, translations, apparently machine translations, of the Description and Claims of JP-2002-259804-A; these have been considered and are made of record.  The U.S. Patent Office does not guarantee the accuracy of these machine translations.  JP-2002-259804-A appears to be of some relevance to the instant claims, but does not, in Examiner’s judgement, anticipate them or make them obvious.  In particular, the “information providing server 30” of JP-2002-259804-A processes what can be called service data using record information and other information about the user to generate results, but does not send the service data processing result to “member management servers 50, 60, etc.”, which correspond to the service apparatus of claims 1, 12, and 18.  
The claims have also been analyzed under 35 U.S.C. 101.  The claims as amended are deemed to recite actual technology and operations to a sufficient degree that they are not rejected as directed to a mental process.  It is further noted that they are also not directed to commercial interactions or some other form of abstract idea.
The above statements apply to all of the claims.  Independent claim 18 is a computer system claim parallel to method claim 1; claim 12 recites one or more memories (an article of manufacture) storing computer-readable instructions that when executed by one or more processors, cause the one or more processors to perform operations corresponding to the steps of method claim 1, although recited from a different perspective. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Machine translations, obtained from the website of the Japanese Patent Office, of the claims and the Description section of JP-2002-259804-A, are made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 21, 2022